                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINCENT KEITH BELL,                                 Case No. 18-cv-01245-SI
                                   8                    Plaintiff,
                                                                                             ORDER CONTINUING APRIL 10, 2020
                                   9             v.                                          CASE MANAGEMENT CONFERENCE
                                                                                             TO MAY 22, 2020 AT 3:00 PM; CASE
                                  10     CITY AND COUNTY OF SAN                              MANAGEMENT ORDER
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              A case management conference is currently scheduled for April 10, 2020 at 3:00 p.m. The
                                  14
                                       Court has reviewed the parties’ joint case management conference statement and has determined
                                  15
                                       that it is appropriate to continue the conference until May 22, 2020 at 3:00 p.m. The parties shall
                                  16
                                       file a joint case management conference statement on May 15, 2020.
                                  17
                                              The Court enters the following case management order. Plaintiff is granted leave to file an
                                  18
                                       amended complaint by April 24, 2020. The parties may begin discovery. The Court finds it
                                  19
                                       premature to enter an order regarding electronically-stored information (“ESI”), and if any ESI is in
                                  20
                                       fact stored on a proprietary software platform, plaintiff may renew his request for an order
                                  21
                                       addressing that issue. As requested by the parties, the Court will defer setting a trial schedule until
                                  22
                                       the May 22, 2020 case management conference.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: April 6, 2020                          ______________________________________
                                  27                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  28
